Case 8:20-bk-13014-MW              Doc 158 Filed 07/27/21 Entered 07/27/21 18:16:48               Desc
                                    Main Document    Page 1 of 5


 1 D. EDWARD HAYS, #162507
   ehays@marshackhays.com
 2 DAVID A. WOOD, #272406
   dwood@marshackhays.com
 3 TINHO MANG, #322146
   tmang@marshackhays.com
 4 MARSHACK HAYS LLP
   870 Roosevelt Avenue
 5 Irvine, CA 92620
   Telephone: (949) 333-7777
 6 Facsimile: (949) 333-7778

 7 Attorneys for Chapter 7 Trustee,
   RICHARD A. MARSHACK
 8

 9                                   UNITED STATES BANKRUPTCY COURT
10                      CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
11

12       In re                                                 Case No. 8:20-bk-13014-MW
13       NORTHERN HOLDING, LLC,                                Chapter 7
14                       Debtor.                               STIPULATION TO CONTINUE
                                                               HEARING ON FARM CREDIT WEST,
15                                                             FCLA’S MOTION FOR RELIEF FROM
                                                               STAY AND TO SET HEARING ON
16                                                             BROKER EMPLOYMENT
                                                               APPLICATION WITH MODIFIED
17                                                             RESPONSIVE DEADLINES
18                                                             Continued (Proposed) Hearing
                                                               Date: August 30, 2021
19                                                             Time: 2:00 p.m.
                                                               Ctrm: 6C1
20                                                             Address: 411 W. Fourth Street, Santa Ana,
                                                               CA 92701
21
     TO THE HONORABLE MARK S. WALLACE, UNITED STATES BANKRUPTCY JUDGE, THE
22
     OFFICE OF THE UNITED STATES TRUSTEE, AND ALL INTERESTED PARTIES:
23
                 This stipulation is entered into between Richard A. Marshack, in his capacity as Chapter 7
24
     Trustee (“Trustee”) of the Bankruptcy Estate (“Estate”) of Northern Holding, LLC (“Debtor”), on
25
     one hand, and Farm Credit West, FCLA (“FCW”), on the other hand, through undersigned counsel,
26

27
     1
28    Effective as of July 19, 2021, in-person hearing appearances are allowed before Judge Wallace.
     Otherwise, telephonic appearances are permitted pursuant to the Court’s procedures.
                                                           1
           STIPULATION TO CONTINUE HEARING ON FARM CREDIT’S STAY RELIEF MOTION AND TO SPECIALLY SET
                     RESPONSIVE DEADLINES RE: MOTION AND PENDING EMPLOYMENT APPLICATION
Case 8:20-bk-13014-MW         Doc 158 Filed 07/27/21 Entered 07/27/21 18:16:48                Desc
                               Main Document    Page 2 of 5


 1 with regard to the motion for relief from the automatic stay filed by FCW on November 6, 2020, as

 2 Docket No. 11 (“Motion”), and the Trustee’s application to jointly employ Onyx Advisors, LLC and

 3 Hilco Real Estate, LLC, filed as Docket No. 140 (“Application”). The hearing on the Motion was

 4 continued and is currently set for August 2, 2021 at 9:00 a.m., and the Application has not been set

 5 for hearing. Collectively, the Trustee and FCW will be referred to as the “Parties.”

 6                                                Recitals
 7         A.      On October 28, 2020, Debtor filed a voluntary petition for bankruptcy under Chapter
 8 11 of Title 11 of the United States Code. FCW is the senior secured lender holding a lien on

 9 substantially all assets of the Debtor.

10         B.      On November 6, 2020, as Dk. No. 11, FCW filed the Motion. The Motion was
11 opposed by the Debtor.

12         C.      On December 2, 2020, as Dk. No. 32, the Court entered an order continuing the
13 hearing on the Motion to March 22, 2021.

14         D.      The hearing on the Motion was further continued to June 14, 2021. See Dk. No. 94.
15         E.      On June 15, 2021, as Dk. No. 116, the Court entered an order converting the case to
16 Chapter 7. Richard A. Marshack is the duly-appointed and acting Chapter 7 trustee for the Estate.

17         F.      On June 30, 2021, as Dk. No. 128, the Court entered an order granting limited relief
18 on the Motion and scheduling a final hearing on the Motion for August 2, 2021.
19         G.      On July 16, 2021, as Dk. No. 140, the Application was filed. The Application was set
20 on negative notice pursuant to Local Bankruptcy Rule 9013-1(o). FCW may have an opposition or

21 response to the Application and requests that a hearing be set on the Application concurrently with

22 the Motion.

23         H.      On July 19, 2021, as Dk. No. 144, the Parties filed a stipulation to modify certain
24 responsive pleading deadlines for the Motion.

25         I.      The Parties continue to negotiate regarding the proposed distribution of proceeds on a
26 pending offer for the purchase of the Live Oak Property, preservation of FCW’s collateral, and for

27 the funding of any further case administration or operational expenses.

28
                                                      2
       STIPULATION TO CONTINUE HEARING ON FARM CREDIT’S STAY RELIEF MOTION AND TO SPECIALLY SET
                 RESPONSIVE DEADLINES RE: MOTION AND PENDING EMPLOYMENT APPLICATION
Case 8:20-bk-13014-MW   Doc 158 Filed 07/27/21 Entered 07/27/21 18:16:48   Desc
                         Main Document    Page 3 of 5




               27
                                              /s/ D. Edward Hays
        Case 8:20-bk-13014-MW                     Doc 158 Filed 07/27/21 Entered 07/27/21 18:16:48                                       Desc
                                                   Main Document    Page 4 of 5



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
870 Roosevelt, Irvine, CA 92620

A true and correct copy of the foregoing document entitled: STIPULATION TO CONTINUE HEARING ON FARM CREDIT
WEST, FCLA’S MOTION FOR RELIEF FROM STAY AND TO SET HEARING ON BROKER EMPLOYMENT
APPLICATION WITH MODIFIED RESPONSIVE DEADLINES will be served or was served (a) on the judge in chambers
in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On July 27
2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On July 27, 2021, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

 DEBTOR
 NORTHERN HOLDING, LLC
 ATTN: OFFICER, A MANAGING OR GENERAL AGENT,
 OR TO ANY OTHER AGENT AUTHORIZED BY
 APPOINTMENT OR LAW TO RECEIVE SERVICE
 13217 JAMBOREE RD #429
 TUSTIN, CA 92782

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on July 27, 2021, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

VIA PERSONAL DELIVERY: PRESIDING JUDGE’S COPY
HONORABLE MARK S. WALLACE
UNITED STATES BANKRUPTCY COURT, CENTRAL DISTRICT OF CALIFORNIA
RONALD REAGAN FEDERAL BUILDING AND COURTHOUSE
411 WEST FOURTH STREET, SUITE 6135 / COURTROOM 6C
SANTA ANA, CA 92701-4593

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 July 27, 2021                  Layla Buchanan                                                   /s/ Layla Buchanan
 Date                           Printed Name                                                     Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 8:20-bk-13014-MW                      Doc 158 Filed 07/27/21 Entered 07/27/21 18:16:48                                       Desc
                                                   Main Document    Page 5 of 5


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): CONTINUED:
     ATTORNEY FOR U.S. TRUSTEE (SA): Nancy S Goldenberg nancy.goldenberg@usdoj.gov
     ATTORNEY FOR CREDITOR FARM CREDIT WEST, FLCA: Michael J Gomez mgomez@frandzel.com,
       dmoore@frandzel.com
     ATTORNEY FOR TRUSTEE RICHARD A MARSHACK (TR): D Edward Hays ehays@marshackhays.com,
       ehays@ecf.courtdrive.com; kfrederick@ecf.courtdrive.com; cmendoza@marshackhays.com;
       cmendoza@ecf.courtdrive.com
     ATTORNEY FOR TRUSTEE RICHARD A MARSHACK (TR): Tinho Mang tmang@marshackhays.com,
       tmang@ecf.courtdrive.com; kfrederick@ecf.courtdrive.com; cmendoza@ecf.courtdrive.com
     TRUSTEE RICHARD A MARSHACK (TR): Richard A Marshack (TR) pkraus@marshackhays.com,
       rmarshack@iq7technology.com; ecf.alert+Marshack@titlexi.com
     INTERESTED PARTY COURTESY NEF: Elissa Miller emiller@sulmeyerlaw.com, emillersk@ecf.inforuptcy.com;
       ccaldwell@sulmeyerlaw.com
     ATTORNEY FOR DEBTOR NORTHERN HOLDING LLC: Roksana D. Moradi-Brovia roksana@rhmfirm.com,
       matt@rhmfirm.com; janita@rhmfirm.com; susie@rhmfirm.com; max@rhmfirm.com; priscilla@rhmfirm.com;
       pardis@rhmfirm.com; russ@rhmfirm.com; rebeca@rhmfirm.com; david@rhmfirm.com; sloan@rhmfirm.com
     ATTORNEY FOR CREDITOR ADLER BELMONT GROUP, INC.: Paul F Ready tamara@farmerandready.com
     ATTORNEY FOR DEBTOR NORTHERN HOLDING LLC: Matthew D. Resnik matt@rhmfirm.com,
       roksana@rhmfirm.com; janita@rhmfirm.com; susie@rhmfirm.com; max@rhmfirm.com; priscilla@rhmfirm.com;
       pardis@rhmfirm.com; russ@rhmfirm.com; rebeca@rhmfirm.com; david@rhmfirm.com; sloan@rhmfirm.com
     UNITED STATES TRUSTEE (SA): United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
     ATTORNEY FOR CREDITOR FARM CREDIT WEST, FLCA: Reed S Waddell rwaddell@frandzel.com,
       sking@frandzel.com
     ATTORNEY FOR CREDITOR FARM CREDIT WEST, FLCA: Gerrick Warrington gwarrington@frandzel.com,
       sking@frandzel.com
     INTERESTED PARTY COURTESY NEF: David Wood dwood@marshackhays.com, dwood@ecf.courtdrive.com;
       lbuchananmh@ecf.courtdrive.com; kfrederick@ecf.courtdrive.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
